
	

114 HR 2565 IH: Prioritizing American Road and Jobs Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2565
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mr. Westerman introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to restore the regular Medicaid matching rate for
			 newly eligible individuals under the Affordable Care Act and to apply up
			 to $15 billion of the savings each year to the Highway Trust Fund.
	
	
 1.Short titleThis Act may be cited as the Prioritizing American Road and Jobs Act of 2015. 2.Restoration of regular Medicaid matching rate for newly eligible individuals under the Affordable Care act and applying savings to Highway Trust Fund (a)Sunsetting higher Medicaid matching rate and restoring regular FMAP for newly eligible individuals under the ACASection 1905(y) of the Social Security Act (42 U.S.C. 1396d(y)) is amended by striking , shall be equal to and all that follows and inserting , for calendar quarters beginning on or after January 1, 2014, and before January 1, 2017, shall be equal to 100 percent..
			(b)Application of up to $15 billion of savings each year to the Highway Trust Fund
 (1)In generalThe Secretary of Health and Human Services shall estimate, for each calendar quarter beginning on or after January 1, 2017, the net reductions in Federal expenditures with respect to the calendar quarter resulting from the amendment made by subsection (a). Insofar as the Secretary determines that the amount initially estimated under this paragraph for a calendar quarter is not accurate, the Secretary shall adjust such estimate and the adjusted estimate shall apply so as to adjust the amount appropriated under paragraph (2) for such calendar quarter, subject to the limitation of subparagraph (B) of such paragraph.
				(2)Appropriation to Highway Trust Fund
 (A)In generalSubject to subparagraph (B), there are hereby appropriated and transferred to the Highway Trust Fund, from any funds in the Treasury not otherwise appropriated for each calendar quarter to which paragraph (1) applies, an amount equivalent to the amount estimated by the Secretary for such calendar quarter.
 (B)Limitation of transfer to $15 billion in any yearIn no case shall the total amount appropriated and transferred under subparagraph (A) for the 4 quarters in any year exceed $15,000,000,000.
					
